Case 18-31754-5-mcr Doc 285-4 Filed 03/13/19 Entered 03/13/19 17:11:52   Desc
            Exhibit D - Notice of Auction and Sale Hearing Page 1 of 4



                              EXHIBIT "D"

                   Notice of Auction and Sale Hearing
Case 18-31754-5-mcr Doc 285-4 Filed 03/13/19 Entered 03/13/19 17:11:52                                      Desc
            Exhibit D - Notice of Auction and Sale Hearing Page 2 of 4



UNITED STATES BANKRUPTCY COURT
NORTHERN DISTRICT OF NEW YORK

In re:
                                                                                Case Nos.
CENTERSTONE LINEN SERVICES, LLC,                                                18-31754(main case)
ATLAS HEALTH CARE LINEN SERVICES CO., LLC,                                      18-31753
ALLIANCE LAUNDRY &TEXTILE SERVICE, LLC,                                         18-31755
ALLIANCE LAUNDRY AND TEXTILE SERVICE OF                                         18-31756
ATLANTA, LLC,and
ALLIANCE LTS WINCHESTER,LLC                                                     18-31757
d/b/a Clarus Linen Systems1,
                                                                                Chapter 11 Cases
                                                     Debtors.                   Jointly Administered




                           NOTICE OF AUCTION AND SALE HEARING


PLEASE TAKE NOTICE OF THE FOLLOWING:

        1.      On March 13, 2019, debtors Centerstone Linen Services, LLC d/b/a Clarus Linen
                                                                                        Systems
 Systems ("Centerstone") and Atlas Health Care Linen Services Co., d/b/a Clarus Linen
                                                                           filed the Motion    by
("Atlas") (collectively, the "Debtors"), debtors and debtors in possession
                                                                                            Care
 Debtors Centerstone Linen Services, LLC d/b/a Clarus Linen Systems and Atlas Health
                                                                      AuthoNiz ing the   Sale  of
 Linen Services Co. d/b/a Glarus Linen Systems for Orders (A)(i)
                                                                                             and
 Substantially All of the Debtors' Assets FNee and Clear of All Liens, Claims, Interests
                                                                     nt and  Subject  to  Higher
 Encumbrances, Subject to the Terms of the Asset Purchase Agreeme
                                                                                      Purchase
 and/or Better Offers; (ii) Authorizing and Approving the Form of a Certain Asset
                                                                                         ate All
 Agreement With Linen Newco LLC; and (iii) Authorizing the Debtors to Consumm
                                                                                     and   Other
 Transactions Related to the Proposed Sale; (B)Approving Bidding Procedures
                                                                                           s and
 Related Relief,• and (C) Authorizing the Debtors to Assume Certain Executory Contract
                                                                                       LLC   (the
 Unexpired Leases and Assign Such Contracts and Leases to Purchaser Linen Newco
"Sale Motion").2


                                                                                           federal tax identification
'The Debtors in these chapter 11 cases, along with the last four digits of each Debtor's
                                                                             (5594)  ("Centers tone"); Atlas Health
 number, are: Centerstone Linen Services, LLC d/b/a Glarus Linen Systems
                                                                  ("Atlas");  Alliance  Laundry  &Textile Service,
 Care Linen Services Co., LLC d/b/a Glarus Linen Systems (2681)
                                                               Laundry  and  Textile  Service of Atlanta, LLC d/b/a
 LLC d/b/a Glarus Linen Systems (8284)("Alliance"); Alliance
                                                      LTS    Wincheste r, LLC   d/b/a Glarus  Linen  Systems  (0892)
 Glarus Linen Systems (4065)("Atlanta"); and Alliance
("Winchester").
                                                                                   ascribed to them in the Sale
 Z Capitalized terms used but not otherwise defined herein shall have the meanings
 Motion and/or the Bidding Procedures Order, as applicable.


                                                                                                            3305597.2
Case 18-31754-5-mcr Doc 285-4 Filed 03/13/19 Entered 03/13/19 17:11:52                                 Desc
            Exhibit D - Notice of Auction and Sale Hearing Page 3 of 4



        2.     The Debtors are seeking to sell substantially all of their assets located at 60 Grider
Street, Buffalo, New York 14215 and 414 West Taylor Street, Syracuse, New York 13202 (the
"Purchased Assets") to the Successful Bidder or Backup Bidder.3 Approval of the sale of
Purchased Assets to either the Successful Bidder or Backup Bidder may result in, among other
things, the assumption, assignment and/or transfer by the Debtors of certain executory contracts
and leases (the "Assigned Contracts"). If you are a party to an Assigned Contract with the
Debtors, you will receive a separate notice that contains relevant dates and other information that
may impact you as a party to an Assigned Contract.

       3.      On March_, 2019, the United States Bankruptcy Court for the Northern District
                                                                                             res and
of New York (the "Bankru~tc.~Co_urt") entered an order approving bidding procedu
                                                                                        res  Order") .
granting other relief related to the Debtors' proposed sale (the "Bidding Procedu
                                                                                        the Bidding
The Bidding Procedures approved by the Court are attached as Schedule 1 to
                                                                         Debtors  receive  more than
Procedures Order. Pursuant to the Bidding Procedures Order, if the
                                                                                           take place
one Qualified Bid for the Purchased Assets, an Auction for the Purchased Assets shall
                                                                    the offices of Bond,  Schoene  ck
on April 15, 2019, at 10:00 a.m. (prevailing Eastern Time) at
                                                                                   have submitt aed
& King, PLLC, One Lincoln Center, Syracuse, New York. Only parties that
                                                                                    11, 2019 at 4:00
Qualified Bid in accordance with the Bidding Procedures by no later than April
                                                                                         . Any party
p.m.(prevailing Eastern Time)(the "Bid Deadline") may participate at the Auction
                                                                                     must submit its
that wishes to take part in this process and submit a bid for the Purchased Assets
                                                                                Procedu res.
competing bid prior to the Bid Deadline and in accordance with the Bidding
                                                                                            to the
         4.     The Sale Hearing to consider approval of the sale of the Purchased Assets
                                                                         and  encumbr  ances, will
 Successful Bidder or Backup Bidder, free and clear of all liens, claims
                                                                            Bankruptcy Judge for
 be held before the Honorable Margaret Cangilos-Ruiz, Chief United States
                                                                       sitting in her stead in the
 the Northern District of New York, or such other judge as may be
                                                                        Clinton Street, Syracuse,
 United States Courthouse, James Hanley Federal Building, 100 South
                                                                            or at such other time
 New York on April 17, 2019 at 1:00 p.m. (prevailing Eastern Time),
                                                                            ed from time to time
 thereafter as counsel may be heard. The Sale Hearing may be adjourn
                                                                            announcement of the
 without further notice to creditors or parties in interest other than by
 adjournment in open court on the date scheduled for the Sale Hearing.
                                                                                        Motion (other
        5.       Objections, if any, to the sale, or the relief requested in the Sale
                                                                          d  Contracts  which are the
 than with respect to the assumption and assignment of the Assigne
                                                                               Bankruptcy Rules and
 subject of a separate notice) must:(a) be in writing;(b) comply with the
                                                                         for the Northern District of
 the Local Rules;(c) be filed with the clerk of the Bankruptcy Court
                                                                            Eastern Time) on April
 New York (Syracuse Division), no later than 12:00 p.m.(prevailing
                                                                               by: (i) counsel for the
 16, 2019; and (d) be served upon, so as to be received on the same day
                                                                          District of New York; (iii)
 Debtors; (ii) the Office of the United States Trustee for the Northern
                                                                              l Association; and (v)
 counsel for the Purchaser; (iv) counsel for HSBC Bank USA, Nationa
                                                                          SERVED AND FILED IN
 counsel for the Committee. UNLESS AN OBJECTION IS TIMELY
                                                                         CONSIDERED BY THE
 ACCORDANCE WITH THIS NOTICE, IT MAY NOT BE
                                                                              GRANT THE RELIEF
 BANKRUPTCY COURT AND THE BANKRUPTCY COURT MAY
                                                                              NG OR NOTICE.
 REQUESTED IN THE SALE MOTION WITHOUT FURTHER HEARI

                                                                         horse" bidder and attaches a copy of an
 3 The Sale Motion identifies Linen Newco, LLC ("Newco")as the "stalking
                                                                         sale ofthe Purchased Assets to Newco.
 Asset Purchase Agreement between the Debtors and Newco contemplating a

                                                                                                        3305597.2
Case 18-31754-5-mcr Doc 285-4 Filed 03/13/19 Entered 03/13/19 17:11:52                     Desc
            Exhibit D - Notice of Auction and Sale Hearing Page 4 of 4



        6.      This notice is subject to the fuller terms and conditions of the Sale Motion, the
Bidding Procedures Order, and the Bidding Procedures, which shall control in the event of any
conflict and the Debtors encourage parties in interest to review such documents in their entirety.
Parties interested in receiving more information regarding the sale of the Purchased Assets or
obtaining a copy of any of the foregoing documents may make a written request to counsel for
the Debtors, fond Schoeneck &King,PLLC, One Lincoln Center, Syracuse, New York, 13202,
Attn: Stephen A. Donato, Esq. and Camille W. Hill, Esq. In addition, copies of the Sale Motion,
the Bidding Procedures Order, the Bidding Procedures and this Notice can be found on the
Bankruptcy Court's electronic case management website, http://ec£nynb.uscourts.~ov and are on
file with the Clerk of the Bankruptcy Court.


Dated: March,2019
       Syracuse, New York                    BOND,SCHOENECK &KING,PLLC



                                             Stephen A. Donato, Bar Roll No. 101522
                                             Camille W. Hill, Bar Roll No. 501876
                                             Office and Post Office Address:
                                             One Lincoln Center
                                             Syracuse, New York 13202
                                             Tel:(315)218-8000
                                             Fax:(315)218-8100
                                             Email: sdonato@bsk.com
                                                     chill@bsk.com

                                             Counsel to the Debtors and Debtors in Possession




                                                                                           3305597.2
